Citation Nr: 1216417	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a blast injury to include injuries to the left thigh, right knee and back with scarring.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1962 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

Service treatment records are negative for complaints or findings concerning a blast injury to left thigh, right knee and/or back, and there is no competent evidence suggesting any current left thigh, right knee, or back disability is related to service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a blast injury to include injuries to the left thigh, right knee and back with scarring, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, preadjudication VCAA notice was provided in an August 2005 letter, which advised the Veteran of what information and evidence must be submitted by him and what information and evidence will be obtained by VA pursuant to his claim for service connection.  In a January 2007 letter, the Veteran was provided with notification as to how to establish disability evaluations and effective dates for the issue on appeal.  The claim was readjudicated as evidenced by the January and August 2007 rating decisions.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, lay evidence, VA treatment records and a buddy statement. 

The Board also acknowledges that the Veteran was not afforded a VA examination and VA has not otherwise obtained a medical opinion in connection with the claim for service connection for residuals of a blast injury.  However, as explained in more detail below, there is no competent and credible evidence of any scarring or disability on service separation examination and no findings of any current disability or scarring in the post service medical evidence.  Based on these facts, no examination or medical opinion is required.  38 U.S.C.A. § 5103(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

In June 2005, the Veteran submitted a claim of entitlement to service connection for injury to his left thigh, right knee and back and for scarring, all claimed as a result of an explosion which in 1963.  The Veteran wrote that some timing caps exploded, injuring several service members.  The Veteran indicated he was hit in the left thigh, right knee and entire back.  He was treated at Munich, Germany.  He wrote that he had not received any treatment for the injuries subsequent to discharge.  

In July 2006, the RO denied service connection for residuals of a blast injury to the left thigh, right knee and back with scarring.  

In December 2006, the Veteran submitted a statement indicating that he felt VA had not searched the military records sufficiently to adjudicate his claim.  He requested VA to get all his records and review his file and respond accordingly.  The RO continued the denial of his claim in a January 2007 decision, and the Veteran requested reconsideration of the decision in April 2007 and the August 2007 decision again confirmed the prior denial.  As the Veteran continued to prosecute his initial claim, the Board will consider the claim on the merits.  See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board finds that service connection is not warranted for residuals of a blast injury to include injuries to the left thigh, right knee and back with scarring as the preponderance of the probative evidence weighs against a finding that the Veteran was subjected to a blast injury during active duty which resulted in any permanent residual injury.

The service treatment records were silent as to complaints of, diagnosis of, or treatment for problems with the Veteran's back, thigh, knee, or scarring.  There was no reference anywhere in the service treatment records to the Veteran being subjected to an explosion or explosive device.  No abnormalities were noted on the report of the October 1963 separation examination.  Clinical examination of the spine, lower extremities and skin was all determined to be normal at that time.  The Veteran denied having or ever having had any pertinent symptomatology on a Report of Medical History he completed in October 1963.  

The first evidence mention of residuals of blast injuries in the claims file is the Veteran's June 2005 claim.  This is more than 40 years after the Veteran's discharge from active duty.  

The only evidence of record which indicates the Veteran was subjected to an explosion during active duty which resulted in injury is the Veteran and his representative's allegations and a buddy statement which was received in April 2007.  

The Veteran has alleged that, during testing of a secret weapon, an explosion occurred which resulted in the Veteran being struck with shrapnel in the left thigh, right knee and back.  Additionally, in April 2007, the Veteran submitted a buddy statement from N.G.P.  The author wrote that he served with the Veteran, while stationed in Munich Germany around 1962 and 1963.  The author wrote that the Veteran had gone out on a detail to work on a top secret project, code named Davey Crocket.  The author recalled that the Veteran and another soldier were wounded during the test.  Both of the men received medical attention for their injuries on that day.  

The Board finds the probative value of the Veteran's statements and those included in the buddy statement as to the occurrence of an in-service injury are outweighed by the lack of any reference in the service treatment records to any blast injury and the normal examination at separation from service.  In this regard, no pertinent abnormalities were noted on the report of the October 1963 separation examination nor in the accompanying Report of Medical History which was completed by the Veteran at the same time.  The separation examination was conducted contemporaneously with the time when the alleged blast occurred.  The Board finds it reasonable to believe that if, in fact, the Veteran had been subject to such a serious incident as an explosion which resulted in the Veteran being hit with numerous pieces of shrapnel as alleged, this would have been recorded on the separation examination or reported by the Veteran on the Report of Medical History he completed at that time.  Such a significant incident and injuries are not ones that a person is likely to forget, especially if they occurred near the time of the Veteran's discharge.  The Veteran has not alleged that the explosion occurred subsequent to the time of his separation examination.  Furthermore, as the alleged injury was the result of an explosion, there would likely have been evidence of entrance wounds on the left thigh, right knee and back which would have been noted when the examiner who conducted the separation examination examined the Veteran's skin.  Additionally, based on the alleged date of the explosion, there would be a chance the resulting entrance wounds would not have had a chance to close up and therefore, be that much more apparent if, in fact, they were present at the time of the separation examination.  The Veteran reported the alleged incident occurred between September 1963 and October 1963 and the exit examination was conducted at the end of October 1963.  

The Board further notes that the buddy statement which was received in April 2007 does not actually indicate the nature or extent of the injuries the Veteran reportedly received after the alleged in-service explosion.  In fact, the author's statement that the Veteran received medical attention for the injuries on the day of the explosion tends to weigh against a finding that the explosion resulted in any significant injuries.  

The fact that the Veteran was supposedly injured while participating in secret weapons testing does not change the outcome of this decision.  If the Veteran were injured as reported, this should have been reflected in the service treatment records somewhere.  The cause of the injury would not need to be reported if secret, but the fact that the Veteran had to receive medical treatment as a result of an explosion would not have any impact on the alleged secrecy of the project.  

The Board notes that a single piece of paper from the service treatment records documents treatment being rendered on 9 dates between May 1962 and November 1963.  This document is devoid of any evidence of the alleged injuries for which the Veteran seeks service connection.  The Veteran wrote in December 2006 that he had been treated at the infirmary at the Army post between September 1963 and October 1963 after the alleged incident.  The Board finds such treatment would likely have been included on this single sheet of clinical records dated between May 1962 and November 1963.  This was especially so as the Veteran has not alleged that he was hospitalized for the injury but rather was treated at the infirmary.  Therefore, the possibility of the existence of separate hospitalization records which had not been associated with the claims file, are negated.  

Based on the above, the Board finds the preponderance of the probative evidence weighs against a finding that the Veteran was subjected to a blast injury during active duty which resulted injuries to his thigh, knee and back.  As set out above, no pertinent abnormalities were noted at the time of the separation examination and the Veteran did not allude to the presence of pertinent symptomatology on the Report of Medical History he completed.  The Board finds this examination report is entitled to probative weight.  It was conducted by a health care professional who was tasked with examining the Veteran to determine the state of his health at the time of discharge.  The examiner found the Veteran to be without pertinent defects.  

Furthermore, the Veteran's own acknowledgement of the state of his health at the time of his discharge examination cuts against a finding that the Veteran had had blast injuries at that time.  The Board finds the Veteran's contemporaneous actions regarding the state of his health when he completed his Report of Medical History outweighs the subsequent allegations of the existence of blast injuries at discharge, which allegations were made more than 40 years after the fact and at a time when there was a possibility of pecuniary gain for the Veteran.  It is the duty of the Board as the fact finder to determine the credibility of the testimony and other lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  It is further noted that not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Additionally, there is a discrepancy existing in the current medical evidence of record which tends to reduce the probative value of the Veteran's current assertions.  VA medical records dated after the Veteran filed his instant claim include a noted past medical history of shrapnel in the knee and back from 1963.  However, clinical records dated in 2005 note the Veteran reporting a past medical history that did not mention any shrapnel injuries.  It is not apparent to the Board why the prior medical records did not include reference to the shrapnel wounds if they had been continuously present from the time of active duty to the present.  As a result of this discrepancy, the Board finds reason to place reduced probative value on the Veteran's current assertions as to his medical history.  Id.

The Board also finds there is no evidence of record of continuity of symptomatology of residuals of a blast injury which existed from the time of discharge to the present.  A review of the Veteran's statements indicates they are devoid of any reference to the existence of continuous symptomatology affecting the left thigh, right knee and/or back from the time of discharge to the present.  The Veteran denied receiving any treatment for any residuals since service, and made no mention of any current symptomatology in VA treatment records.  Indeed, a December 2006 VA treatment report, wherein he specifically expressed questions about shrapnel, revealed skin that was within normal limits.  The report noted that the Veteran had a history of a shrapnel injury of the right knee, left thigh, and back without problems from it.  Other than the Veteran's reported history of shrapnel injuries to VA treatment providers, none of the actual physical examinations reveal any abnormalities related to the claimed blast injury.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Veteran has not provided any details concerning any current residual disability or scarring he has from the claimed blast injury.  Although he stated that VA records "should" document the scars, the VA treatment records have never mentioned any scarring of the skin, although moles, seborrheic keratoses and skin tags have been noted.  In December 2006, when he specifically inquired about his claimed shrapnel injures, the physical examination revealed the skin to be within normal limits.  The Board finds the medical evidence of record, to include the normal examination at separation from service, to be more probative than the Veteran's contentions as to the presence of residuals from his claimed blast injury.

For all the forgoing reasons, the Board finds that the preponderance of the probative evidence is against the claim and service connection for residuals of a blast injury to include injuries to the left thigh, right knee and back with scarring must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for residuals of a blast injury to include injuries to the left thigh, right knee and back with scarring is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


